265 S.W.3d 350 (2008)
STATE of Missouri, Respondent,
v.
Jermaine HAYES, Appellant.
No. ED 89828.
Missouri Court of Appeals, Eastern District, Division Three.
September 30, 2008.
Jessica Hathaway, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Anna L. Bunch, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Defendant, Jermaine Hayes, appeals from the judgment entered after a jury found him guilty of robbery in the first degree, attempted robbery in the first degree and two counts of armed criminal action. On appeal, defendant argues that the victims' identifications of him were the result of impermissibly suggestive police procedures and this rendered the victims' identifications unreliable.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).